                                                                      Case 2:15-cv-01276-RFB-NJK Document 112 Filed 10/30/20 Page 1 of 3



                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            2    Nevada Bar No. 15175
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: ariel.stern@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            6
                                                                 Attorneys for Deutsche Bank National Trust
                                                            7    Company, as Trustee, in Trust for the Certificate
                                                                 Holders of Harborview Mortgage Loan Trust Series
                                                            8    2005-7, Mortgage Pass-Through Certificates Series,
                                                                 2005-7, Nationstar Mortgage, LLC
                                                            9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DEUTSCHE       BANK NATIONAL    TRUST                Case No.: 2:15-cv-01276-RFB-NJK
                                                                 COMPANY, AS TRUSTEE, IN TRUST FOR THE
                      LAS VEGAS, NEVADA 89134




                                                            12   CERTIFICATE HOLDERS OF HARBORVIEW
AKERMAN LLP




                                                                 MORTGAGE LOAN TRUST SERIES 2005-7,                   STIPULATION AND ORDER TO
                                                            13   MORTGAGE PASS-THROUGH CERTIFICATES                   EXTEND DEADLINE TO FILE JOINT
                                                                 SERIES, 2005-7,                                      PRETRIAL ORDER
                                                            14
                                                                                       Plaintiff,                     (FIRST REQUEST)
                                                            15   v.
                                                            16   SOUTHERN      HIGHLANDS       COMMUNITY
                                                                 ASSOCIATION; SFR INVESTMENTS POOL I,
                                                            17   LLC; DOE INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            18
                                                                                        Defendants.
                                                            19   SFR INVESTMENTS POOL I, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                                       Counter/crossclaimant,
                                                            21   v.
                                                            22   DEUTSCHE         BANK      NATIONAL        TRUST
                                                                 COMPANY, AS TRUSTEE, IN TRUST FOR THE
                                                            23   CERTIFICATE HOLDERS OF HARBORVIEW
                                                                 MORTGAGE LOAN TRUST SERIES 2005-7,
                                                            24   MORTGAGE PASS-THROUGH CERTIFICATES
                                                                 SERIES, 2005-7; BANK OF AMERICA, N.A., a
                                                            25   national association; NATIONSTAR MORTGAGE,
                                                                 LLC, a Delaware limited liability company; EDGAR
                                                            26   N. CONSTANTINO, SR, an individual, and
                                                                 ELIZABETH CONSTANTINO, an individual,
                                                            27
                                                                                       Counter/crossdefendants.
                                                            28

                                                                 55207511;1
                                                                    Case 2:15-cv-01276-RFB-NJK Document 112 Filed 10/30/20 Page 2 of 3




                                                            1                 Deutsche Bank National Trust Company, as trustee, in trust for the certificate holders of

                                                            2    Harborview Mortgage Loan Trust Series 2005-7, Mortgage Pass-Through Certificates Series, 2005-7

                                                            3    (Deutsche Bank), SFR Investments Pool 1, LLC (SFR), and Southern Highlands Community

                                                            4    Association (Southern Highlands), by and through their respective counsel, hereby stipulate and

                                                            5    agree to extend the joint pretrial order deadline by twenty-one (21) days, to November 20, 2020.

                                                            6                 The Court entered an order granting SFR's motion for reconsideration on September 30,

                                                            7    2020. (ECF No. 109). Based on this order, the deadline to file a joint pretrial order is currently

                                                            8    October 30, 2020. The parties are working on a draft joint pretrial order but require additional time
                                                            9    to fully and accurately complete their respective portions. Further, counsel for SFR and BoNYM
                                                            10   have had numerous appellate and dispositive briefs recently due in other matters, which has
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   impacted their ability to schedule a time to meet and confer regarding potential stipulations in the
                      LAS VEGAS, NEVADA 89134




                                                            12   joint pretrial order. The parties therefore respectfully request an additional twenty-one (21) days to
AKERMAN LLP




                                                            13   submit a joint pretrial order.
                                                            14   ...
                                                            15   ...
                                                            16   ...
                                                            17   ...
                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                    2
                                                                 55207511;1
                                                                    Case 2:15-cv-01276-RFB-NJK Document 112 Filed 10/30/20 Page 3 of 3




                                                            1                 This is the parties' first request to extend the joint pretrial order deadline. This request is not

                                                            2    made to cause delay or prejudice to any party.

                                                            3    DATED: October 29, 2020.

                                                            4
                                                                  AKERMAN LLP                                               KIM GILBERT EBRON
                                                            5
                                                                  /s/ Nicholas E. Belay                                     /s/ Karen L. Hanks
                                                            6     ARIEL E. STERN, ESQ.                                      DIANA S. EBRON
                                                                  Nevada Bar No. 8276                                       Nevada Bar No. 10580
                                                            7     NICHOLAS E. BELAY, ESQ.                                   JACQUELINE A. GILBERT
                                                                  Nevada Bar No. 15175                                      Nevada Bar No. 10593
                                                            8     1635 Village Center Circle, Suite 200                     KAREN L. HANKS
                                                                  Las Vegas, Nevada 89134                                   Nevada Bar No. 9578
                                                            9     Telephone: (702) 634-5000                                 7625 Dean Martin Drive, Suite 100
                                                                                                                            Las Vegas, Nevada 89139
                                                            10    Attorneys for Deutsche Bank                               Telephone: (702) 485-3300
                                                                                                                            Attorneys for SFR Investments Pool 1, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    ALVERSON TAYLOR & SANDERS
                      LAS VEGAS, NEVADA 89134




                                                            12    /s/ Alexander P. Williams
AKERMAN LLP




                                                                  KURT R. BONDS, ESQ.
                                                            13    Nevada Bar No. 6228
                                                                  ALEXANDER P. WILLIAMS, ESQ.
                                                            14    Nevada Bar No. 14644
                                                                  6605 Grand Montecito Parkway, Ste. 200
                                                            15    Las Vegas, Nevada 89149
                                                                  Telephone: (702) 384-7000
                                                            16
                                                                  Attorneys for Southern Highlands Community
                                                            17    Association
                                                            18
                                                                                                               COURT APPROVAL
                                                            19
                                                                              IT IS SO ORDERED. The joint pretrial order deadline is extended by twenty-one (21) days,
                                                            20

                                                            21   to November 20, 2020.

                                                            22            DATE: October 30, 2020.
                                                            23                                                                ___________________________________
                                                                                                                              RICHARD F. BOULWARE, II
                                                            24                                                                UNITED STATES DISTRICT JUDGE
                                                                                                                              Case No.: 2:15-cv-01276-RFB-NJK
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        3
                                                                 55207511;1
